  Case 1:18-cr-03989-WJ Document 62 Filed 03/31/20 Page 1 of 3 PageID #: 189



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,
                                                                 No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

               Defendant.


                UNOPPOSED MOTION TO RESCHEDULE SENTENCING

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves this Court

for an order rescheduling the sentencing, which is currently set for April 22, 2020 at 10:00

am (Doc 59 Text) due to the complications arising from the Covid 19 Pandemic, with a

proposed delay of two months. The grounds are as follows:

      1. The Defendant has obtained the assistance of Dr. Christine Johnson, PhD, a

         forensic psychologist, to assist in understanding the mental health issues which the

         court should consider in imposing sentence in this matter.

      2. The Presentence Report has been filed and submitted to counsel by the probation

         office on March 16, 2020. It has been reviewed by counsel and mailed to the

         Defendant, who is in custody at the McKinley County Detention Center. Due to

         orders issued by New Mexico Governor Lujan Grisham, visitation by counsel and

         Dr. Johnson is restricted, and both counsel and Dr. Johnson are directed and

         encouraged to shelter in place at the current time. This Court has substantially

         restricted activities taking place at the courthouses, and has entered orders,

                                               1
  Case 1:18-cr-03989-WJ Document 62 Filed 03/31/20 Page 2 of 3 PageID #: 190



          including Administrative Order 20-MC-004-12 on March 30, 2020, finding that,

          depending on their circumstances, sentencings “cannot be conducted in person

          without seriously jeopardizing public health and safety” and authorizing use of

          video or telephone conferencing.

   3. The sentencing in this case should be in person, and a delay of two months, as

          sought in this motion, may serve to alleviate the risk to a sufficient extent to allow

          for in person sentencing.

   4. In the meantime, the time sought should enable the necessary meetings of

          counsel with Mr. Quintana, and provide the opportunities for Dr. Johnson to

          complete a meaningful psychological evaluation for counsel to submit it to the court

          along with sentencing memoranda to assist the court with sentencing. This time

          will also be necessary to address objections to the presentence report which has

          been filed.

                Assistant United States Attorney Joseph Spindle does not oppose this

motion.

                                                     Respectfully submitted,


                                                     /s/ Ray Twohig
                                                     __________________________
                                                     Ray Twohig
                                                     Attorney for Defendant
                                                     8998 Rio Grande Blvd., N.W.
                                                     Albuquerque, NM 87114
                                                     Phone: 505/898-0400




                                                 2
  Case 1:18-cr-03989-WJ Document 62 Filed 03/31/20 Page 3 of 3 PageID #: 191



I hereby certify that on the 31st
day of March, 2020, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                       3
